Citation Nr: 1635750	
Decision Date: 09/13/16    Archive Date: 09/20/16

DOCKET NO.  09-19 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for renal cell carcinoma, to include as due to exposure to herbicides.

2.  Entitlement to service connection for prostatic hypertrophy.

3.  Entitlement to an initial rating in excess of 30 percent for ischemic heart disease.

4.  Entitlement to an initial rating in excess of 20 percent for peripheral neuropathy of the left lower extremity.

5.  Entitlement to an initial rating in excess of 20 percent for peripheral neuropathy of the right lower extremity.

6.  Entitlement to an effective date earlier than June 4, 2012, for service connection for ischemic heart disease.

7.  Entitlement to an effective date earlier than May 9, 2012, for service connection for peripheral neuropathy of the left lower extremity.

8.  Entitlement to an effective date earlier than May 9, 2012, for service connection for peripheral neuropathy of the right lower extremity. 

9.  Entitlement to an effective date earlier than May 9, 2012, for the award of special monthly compensation for erectile dysfunction. 

10.  Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel


INTRODUCTION

The Veteran had active service from November 1961 to November 1967, including wartime service in the Republic of Vietnam from October 1965 to October 1966. 

These matters come to the Board of Veterans' Appeals (Board) on appeal from September 2008 and November 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office in Louisville, Kentucky.

In a July 2012 decision, the Board denied the Veteran's claim of service connection for renal cell carcinoma.  The Veteran then appealed the Board's unfavorable determination to the United States Court of Appeals for Veterans Claims (CAVC).  Pursuant to a Joint Motion, the CAVC issued a November 2012 Order to vacate the July 2012 denial and remanded the underlying claim to the Board for readjudication. See November 2012, Order granting Joint Motion for Partial Remand.

In December 2014, the Board denied the Veteran's claim for service connection for renal cell carcinoma, and remanded the remaining claims for additional development.  The Veteran then appealed the Board's December 2014 decision to the CAVC, and in May 2015, the CAVC issued a Joint Motion for Partial Remand (JMR) that partially vacated the December 2014 decision and remanded it back to the Board for further development.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  In addition to the VBMS claims file, there is a Virtual VA paperless file associated with the Veteran's case.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

The Board notes that the Veteran submitted a notice of disagreement in January 2016 to an August 2015 rating decision, indicating his disagreement with the rating assigned for his diabetes mellitus, type 2.  Although a statement of the case has not been issued for this appeal pursuant to Manlincon v. West, 12 Vet. App. 238 (1999), the Board notes that records indicate the notice of disagreement has been acknowledged by the RO and is in pending status.  Accordingly, the Board declines to exercise jurisdiction over that claim for Manlincon purposes as no such action on the part of the Board is warranted at this time.  

The issue of entitlement to service connection for Dercum's Disease, to include as due to exposure to herbicides, has been raised by the record in a November 2013 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issue of entitlement to service connection for renal cell carcinoma is discussed in the decision below; all other issues are addressed in the REMAND portion and are REMANDED to the AOJ.


FINDING OF FACT

Resolving all doubt in his favor, the Veteran's renal cell carcinoma is causally or etiologically due to his exposure to herbicides during service.


CONCLUSION OF LAW

Service connection for renal cell carcinoma is established.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  

In this case, the Board is granting in full the benefit sought on appeal.  Consequently, the Board finds that any lack of notice and/or development, which may have existed under the VCAA, cannot be considered prejudicial to the Veteran, and remand for such notice and/or development would be an unnecessary use of VA time and resources.



II.  Entitlement to Service Connection for Renal Cell Carcinoma, to Include as Due to Exposure to Herbicides

The Veteran asserts that during his service in Vietnam, he was exposed to herbicides.  He further asserts that this exposure to herbicides caused him to develop renal cell carcinoma (kidney cancer).

Applicable Laws

Service connection may be granted for a disability or injury that was incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  To establish service connection on a direct basis, there must be probative evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the two.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995). 

Alternatively, service connection may be rebuttably presumed for diseases listed under 38 C.F.R. § 3.309(e), which manifest in claimants having actual or presumptive exposure to herbicides.  However, unlike cancers of the prostate and respiratory tract, the Veteran's renal cell carcinoma is not contemplated by that provision.  38 C.F.R. § 3.309 (e) (2015).  Nevertheless, this does not preclude him from establishing service connection due to such exposure under a theory of direct causation.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Polovick v. Shinseki, 23 Vet. App. 48, 55 (2009).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To do so, the Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).

Facts & Analysis

Having thus set forth the relevant legal criteria, the Board now turns to the pertinent facts of record.  Evidence clearly shows that the Veteran has been treated for a mass on his right kidney, which has been found to comport with a diagnosis of renal cell carcinoma.  See private treatment records (confirming a September 2007 diagnosis of renal cell carcinoma that necessitated a partial nephrectomy and follow-up care).  While more recent treatment records reflect that his cancer has entered remission, the prior evidence is nonetheless sufficient to show that he has a current disability for VA purposes.  See Romanowsky v. Shinseki, 26 Vet. App. 289, 321 (2013) (considering the application of McClain v. Nicholson, 21 Vet. App. 319 (2007) to a situation in which a disability manifests prior to the filing of a claim for VA benefits and then resolves before the claim is adjudicated). 

Additionally, the Veteran's reported in-service herbicide exposure has been presumed based upon his documented wartime service in Vietnam.  See 38 C.F.R. § 3.307 (a)(6)(iii) (2015).  Accordingly, the Board finds that the Veteran has met the first and second requirements for direct service connection set forth in Shedden, 381 F.3d 1163, 1167 (Fed Cir. 2004).  It follows that, to prevail under this particular theory of entitlement, the Veteran must demonstrate that his current disability is etiologically related to his presumed injury, or to another aspect of his active service.

With respect to this third and final Shedden element, the record contains conflicting medical opinions.  

In a statement dated October 2007, the Veteran's treating internist, Dr. S.R.Q., opined that it was his belief that the Veteran's renal cell carcinoma "was a result of exposure to Agent Orange that occurred in Indo-China in 1967."  The Veteran's treating urologist (with an illegible signature) issued a similar statement in January 2008; he opined that the Veteran's renal cell cancer was at least as likely as not related to his exposure to Agent Orange in service.  The treating urologist explained, "I think there is a relationship with higher incidence of renal cancer [with] Agent Orange exposure."

In May 2008, the Veteran was referred for a VA examination.  The examiner interviewed the Veteran, reviewed his claims file (including private treatment records), and conducted a physical examination of the Veteran, after which he opined that the Veteran's renal cell carcinoma was not caused by or a result of his exposure to Agent Orange in service.  The examiner stated that although the Veteran's private doctor felt that his cancer might have been related to his exposure to Agent Orange, there is no evidence to indicate this is indeed the case.  The examiner explained that while there are a variety of cancers presumed to be related to exposure to Agent Orange, renal cell carcinoma is not currently identified as one of these pathologies.

In November 2013, the Veteran's attorney submitted a private medical opinion from, Dr. F.E.L., who opined that it was "as likely as not that the [Agent Orange] played a role in the development" of renal cell carcinoma in the Veteran.  In providing this opinion, Dr. F.E.L. reviewed the Veteran's work history and determined that he listed no post service occupational exposures that would serve as a risk factor for the development of renal cell carcinoma.  He also reviewed, however, the Veteran's individual risk factors, and determined that the Veteran had an increased chance of developing renal cell carcinoma due to his age, gender, and obesity.  Dr. F.E.L. stated that these "significant other risk factors and the Veteran's exposure to Agent Orange in service played a role in the development of renal cell carcinoma."  Regarding the Agent Orange exposure, Dr. F.E.L. acknowledged that "[t]he relationship between chemical exposure and the development of [renal cell carcinoma was] poorly understood," and that the studies were split as to whether renal cell carcinoma was associated with chemical exposure.  After reviewing these different studies, however, it was his opinion that it was "as likely as not that [the Veteran's] exposure could have caused his [renal cell carcinoma]."

In February 2014, the Board requested a medical expert opinion from the Veterans Health Administration (VHA).  In March 2014, a VA staff physician (in the section of hematology/oncology) reviewed the Veteran's claims file and opined that she could "find no substantiation for the etiologic relationship in this particular case between [the Veteran's] kidney cancer and his past Agent Orange exposure."  In making this determination, the VHA opinion provider reviewed the statements from the Veteran's treating physicians and stated, "There were no associated clinical or medical literature evidence to support either of these statements; it was clearly an opinion of both these practitioners."  The VHA opinion provider noted that "[a]t this present time, the [VA] Medical System does not recognize that kidney cancer has any etiologic relationship to Agent Orange exposure."  The VHA opinion provider then discussed two studies that either found no etiologic ties between Agent Orange and the development of kidney studies, or provided inconclusive evidence for an etiologic tie.

An IME opinion was received in March 2016.  The specialist explained that the Veteran had four risk factors for developing renal cell carcinoma: obesity, hypertension, smoking and diabetes.  It was noted that there is no clear-cut relationship that has been established between Agent Orange and renal cell cancer.  The specialist opined that the likelihood that the Veteran's renal cancer was related to his exposure to Agent Orange during service was less than 50 percent, while his obesity and hypertension were the two factors most likely to be the cause of his cancer.

The Veteran then submitted a private medical opinion in June 2016.  After review of the claims file, the physician explained that one cannot state the exposure to Agent Orange is not in and of itself sufficient to cause the Veteran's cancer, regardless of whether the Veteran smoked or is obese.  The physician opined that based upon the Veteran's history of exposure, his development of multiple medical conditions associated with Agent Orange, current epidemiologic and toxicologic studies on the effect of Agent Orange and other herbicides used in Vietnam on renal cells, and giving the benefit of the doubt to the Veteran, it is at least as likely as not that the Veteran's renal cell cancer was caused by exposure to Agent Orange.  The physician explained that Agent Orange is a cancer promotor, but because the incidence of renal cell carcinoma is so low, there are very few epidemiological studies regarding a relationship between it and exposure to dioxins, Agent Orange or any other of its components.  It was noted that most of the few studies that are available show a positive relative risk for renal cancer carcinoma, but because the actual number of cancers are so low, only three of the studies have results that reach the level of statistical significance.   The physician noted that a pilot study at a VA Medical Clinic showed a link between exposure to Agent Orange and renal cell carcinoma; however, while this study was not conducted in the necessary fashion to provide statistically significant epidemiologic outcomes, given the numbers of cases with exposure to Agent Orange, it is highly suggestive.

The Board finds that there is competent and credible unfavorable medical opinion evidence against the claim and competent and credible favorable medical opinion evidence in favor of the claim.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 3.102  (2015); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56   (1990).  Reasonable doubt is resolved in favor of the Veteran.  Accordingly, service connection for renal cell carcinoma as due to exposure to herbicides is warranted.

      (CONTINUED ON NEXT PAGE)


  
ORDER

Entitlement to service connection for renal cell carcinoma, as due to exposure to herbicides, is granted.


REMAND

In the December 2014 Board Remand, the RO was instructed to provide the Veteran with a Statement of the Case for the following issues: entitlement to earlier effective dates of service connection and initial higher ratings for his ischemic heart disease and lower-extremity peripheral neuropathy, entitlement to an earlier effective date for his special monthly compensation award for erectile dysfunction and entitlement to service connection for his prostatic hypertrophy.  To date, this has not been accomplished.  On remand, the Veteran should be provided a statement of the case for these issues.

Accordingly, the case is REMANDED for the following action:

1.  Issue the Veteran a Statement of the Case in response to his November 2013 notice of disagreement concerning the following issues: entitlement to service connection for prostatic hypertrophy, entitlement to an initial rating in excess of 30 percent for ischemic heart disease, entitlement to initial ratings in excess of 20 percent for peripheral neuropathy of the left and right lower extremities, entitlement to an effective date earlier than June 4, 2012, for service connection for ischemic heart disease, entitlement to an effective date earlier than May 9, 2012, for service connection for peripheral neuropathy of the right and left lower extremities, entitlement to an effective date earlier than May 9, 2012, for the award of special monthly compensation for erectile dysfunction, and entitlement to a TDIU.

2.  The Veteran should be advised of the time period in which a substantive appeal must be filed in order to obtain appellate review of these issues.  

 The claims file should be returned to the Board for further appellate consideration only if the Veteran files a timely substantive appeal.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


